Exhibit 10.2

PNM Resources, Inc.

4,300,000

6.75% Equity Units

Underwriting Agreement

March 23, 2005

Banc of America Securities LLC
9 West 57th Street
New York, New York 10019

J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10172

Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
        as Representatives of the Underwriters
        listed in Schedule II hereto

Ladies and Gentlemen:

PNM Resources, Inc., a New Mexico corporation (the Company), hereby confirms its
agreement with you, as underwriters (the Underwriters), for whom Banc of America
Securities LLC, J.P. Morgan Securities Inc. and Morgan Stanley & Co.
Incorporated are acting as representatives (the Representatives), with respect
to the issuance and sale by the Company and the purchase by the Underwriters,
acting severally and not jointly, of the respective numbers of 4,300,000 6.75%
Equity Units of the Company (the Equity Units), set forth in Schedule II
attached hereto, and with respect to the grant by the Company to the
Underwriters, acting severally and not jointly, of the option described in
Section 2(b) hereof to purchase all or any part of 645,000 additional Equity
Units.  The aforesaid 4,300,000 Equity Units (the Initial Securities) to be
purchased by the Underwriters and all or any part of the 645,000 Equity Units
subject to the option described in Section 2(b) hereof (the Option Securities)
are hereinafter called, collectively, the Securities.

Each Security will have a stated amount of $50 and will initially be comprised
of (a) a purchase contract (a Purchase Contract) under which the holder will
purchase from the Company on or before May 16, 2008 a number of shares (the
Issuable Common Stock) of common stock, no par value, of the Company (the Common
Stock) calculated as set forth in the Purchase Contract and Pledge Agreement
(each as defined herein) and (b) a 1/20 undivided beneficial interest in a
Senior Note, Series A initially due May 16, 2010 (the Senior Notes) of the
Company having a principal amount of $1,000.

--------------------------------------------------------------------------------


In accordance with the terms of the Purchase Contract and Pledge Agreement to be
dated as of March 30, 2005 (the Purchase Contract and Pledge Agreement) among
the Company, JPMorgan Chase Bank, N.A., as purchase contract agent (the Purchase
Contract Agent) and U.S. Bank National Association, as collateral agent,
custodial agent and securities intermediary (the Collateral Agent), the Senior
Notes constituting a part of the Securities will be pledged by the Purchase
Contract Agent, on behalf of the holders of the Securities, to the Collateral
Agent for the benefit of the Company, pursuant to the Purchase Contract and
Pledge Agreement to secure the holders' obligation to purchase the Issuable
Common Stock under the Purchase Contracts.  The rights and obligations of a
holder of Securities in respect of Senior Notes (subject to the pledge thereof)
and Purchase Contracts will initially be evidenced by a Corporate Units
Certificate (as defined in the Purchase Contract and Pledge Agreement).

The Senior Notes will be issued pursuant to an Indenture, dated as of March 15,
2005, and a Supplemental Indenture No. 1, dated as of March 30, 2005,
establishing the terms of the Senior Notes (collectively, the Indenture) in each
case, between JPMorgan Chase Bank, N.A., as trustee (the Trustee), and the
Company.

Pursuant to a Remarketing Agreement (the Remarketing Agreement) described in the
Prospectus (as defined herein) and to be dated as of March 30, 2005 among the
Company, the Purchase Contract Agent and Banc of America Securities LLC, to act
each as the reset agent and the remarketing agent (together, the Remarketing
Agent), the Senior Notes will be remarketed, subject to certain terms and
conditions.

As used in this Agreement, Transaction Documents shall mean, collectively, the
Purchase Contract and Pledge Agreement, the Indenture and the Remarketing
Agreement.

1.         Representations and Warranties of Company.  The Company represents
and warrants to the several Underwriters as of the date hereof, as of the
Closing Date referred to in Section 3(b) hereof and as of each Date of Delivery
(as defined below), if any, referred to in Section 2(b) hereof, and covenants
and agrees with the several Underwriters that:

(a)        Filing of Registration Statement and any Preliminary Prospectus with
SEC.  The Company meets the requirements for use of Form S-3 under the
Securities Act of 1933, as amended (the 1933 Act), and has filed with the
Securities and Exchange Commission (the SEC) the Registration Statements (as
defined below) and each Preliminary Prospectus (as defined below) relating to
the Securities and the Issuable Common Stock, if any, required to be filed
pursuant to Rule 424 under the 1933 Act; and the Registration Statements have
been declared effective by the SEC under the 1933 Act and meet the requirements
set forth in paragraph (a)(1)(ix) or (a)(1)(x) of Rule 415 under the 1933 Act
and comply in all other material respects with such Rule 415.  No stop order
suspending the effectiveness of the Registration Statements or any part thereof
has been issued under the 1933 Act and no proceedings for that purpose have been
instituted or threatened by the SEC, and any request on the part of the SEC for
additional information has been complied with by the Company.  For purposes of
this Agreement, the following terms used herein shall have the following
meanings:  (i) Registration Statements, collectively, shall mean the
registration statement on Form S-3 (No. 333-106080) and the registration
statement on Form S-3 (No. 333-121059) (the Second Registration Statement), in
each case, filed by the Company with the SEC for the registration under the 1933
Act of certain securities of the Company, including the Securities and the
Issuable Common Stock, as amended and supplemented to the date of this Agreement
and including the exhibits thereto, and shall be deemed to include the
Incorporated Documents (as defined below) as of the date hereof; (ii)
Incorporated

2

--------------------------------------------------------------------------------


Documents shall mean the documents filed by the Company with the SEC under the
Securities Exchange Act of 1934, as amended (the 1934 Act), that are, or are
deemed to be, incorporated by reference in the Preliminary Prospectus or the
Prospectus pursuant to Item 12 of Form S-3 under the 1933 Act; (iii) Preliminary
Prospectus shall mean (A) the combined prospectus included in the Second
Registration Statement prior to the initial Effective Date (as defined below)
with respect to the Second Registration Statement, or (B) any supplement to the
combined prospectus included in the Second Registration Statement at the initial
Effective Date with respect to the Second Registration Statement, as such
prospectus may be amended or supplemented as of the date thereof, used in
connection with the offering and sale of the Securities and the Issuable Common
Stock (other than in making confirmations of sales of the Securities) filed with
the SEC pursuant to Rule 424 under the 1933 Act, and shall in each case be
deemed to include the Incorporated Documents; and (iv) Effective Date with
respect to each Registration Statement shall mean the later of (x) the date or
time that such Registration Statement or any post-effective amendment thereto
was declared effective by the SEC under the 1933 Act and (y) the date that the
Company's most recent Annual Report on Form 10-K was filed with the SEC under
the 1934 Act.  For purposes of this Agreement, the words "amend," "amendment,"
"amended," "supplement" or "supplemented" with respect to the Registration
Statement or the Prospectus shall mean (i) amendments or supplements to the
Registration Statement or the Prospectus and (ii) Incorporated Documents, in
each case filed with the SEC or sent to prospective purchasers of the Securities
after the date of this Agreement and prior to the completion of the distribution
of the Securities and the Issuable Common Stock; provided, however, that any
supplement to the prospectus included in the Second Registration Statement at
the initial Effective Date with respect to the Second Registration Statement, as
such prospectus may be amended or supplemented, filed with the SEC pursuant to
Rule 424(b) under the 1933 Act with respect to an offering of securities of the
Company other than the Securities and the Issuable Common Stock shall not be
deemed to be a supplement to, or a part of, the Prospectus.

(b)        Registration Statements; Prospectus; Incorporated Documents. (i)  The
Registration Statements, at their respective Effective Dates, any Preliminary
Prospectus, when delivered to the Underwriters for their use in marketing the
Securities and the Issuable Common Stock, and the Prospectus, at the time it is
filed with the SEC pursuant to Rule 424(b) under the 1933 Act and when delivered
to you for your use in making confirmations of sales of the Securities, complied
and will comply, as the case may be, in all material respects with the
applicable requirements of the 1933 Act, the Trust Indenture Act of 1939, as
amended (the 1939 Act), and, in each case, the rules and regulations of the SEC
thereunder; (ii) the Registration Statements, at their respective Effective
Dates, did not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iii) the Prospectus, at the time it is filed with the
SEC pursuant to Rule 424(b) under the 1933 Act, when delivered to you for your
use in making confirmations of sales of the Securities and at the Closing Date
(and, if any Option Securities are purchased, at each Date of Delivery), will
not, and any Preliminary Prospectus, when delivered to you for your use in
marketing the Securities and the Issuable Common Stock, did not, include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and (iv) each Incorporated Document, at
the time it was or is filed with the SEC, or at the time it became or becomes
effective, pursuant to the 1934 Act, complied and will comply, as the case may
be, in all material respects with the applicable requirements of the 1934 Act
and the rules and regulations of the SEC thereunder and, at such times, did not
contain and will not contain, as the case may be, an untrue statement of a
material fact and did not omit and will not omit, as the case may be,

3

--------------------------------------------------------------------------------


to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that, in the case of clauses (i), (ii) and (iii) above, the
Company makes no representation or warranty as to information you furnish in
writing to the Company expressly for use in the Prospectus, which for purposes
of this Agreement shall be deemed to consist solely of the statements set forth
in the sixth paragraph, concerning the terms of the offering by the
Underwriters, the fourth sentence of the seventh paragraph, the tenth and
eleventh paragraphs, and the third and fourth sentences of the twelfth
paragraph, concerning over-allotment and stabilizing transactions by the
Underwriters, in each case, under the caption "Underwriting" in the Prospectus
(collectively, the Underwriter Information). For purposes of this Agreement,
Prospectus shall mean the combined prospectus included in the Second
Registration Statement at the initial Effective Date with respect to the Second
Registration Statement, as such prospectus may be amended or supplemented
(including by Incorporated Documents) as of the date hereof, including by a
supplement thereto specifying the terms of the Securities and the Issuable
Common Stock and the plan of distribution thereof (the Prospectus Supplement),
as first filed with the SEC pursuant to Rule 424(b) under the 1933 Act. 

(c)        Due Incorporation and Qualification of the Company and its
Subsidiaries.  The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the jurisdiction in which it is
chartered or organized with full corporate power and authority to own its
properties and conduct its business as described in the Prospectus, and is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction which requires such qualification where the
failure to be so qualified would, individually or in the aggregate, reasonably
be expected to cause a material adverse change in the condition (financial or
otherwise), prospects, earnings, business or properties of the Company and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business (a Material Adverse Change).  Each significant
subsidiary (as defined in Rule 405 under the 1933 Act) of the Company has been
duly incorporated and is validly existing as a corporation in good standing
under the laws of the jurisdiction in which it is chartered or organized, with
full corporate power and authority to own its properties and conduct its
business as described in the Prospectus; each such subsidiary is duly qualified
to do business as a foreign corporation and is in good standing under the laws
of each jurisdiction which requires such qualification where the failure to be
so qualified would, individually or in the aggregate, reasonably be expected to
cause a Material Adverse Change; and all of the issued and outstanding capital
stock of each such subsidiary of the Company has been duly authorized and
validly issued and is fully paid and nonassessable, and all of such capital
stock is owned by the Company, directly or indirectly, free from liens,
encumbrances and defects of title, with the exception of the outstanding
preferred stock of Public Service Company of New Mexico, which is owned by third
parties.

(d)        Holding Company Status. The Company is a "holding company" within the
meaning of the Public Utility Holding Company Act of 1935, as amended (the 1935
Act), and it is registered as such under the 1935 Act.

(e)        Securities. The Securities (comprised of the Purchase Contracts and
the Senior Notes) have been duly authorized by the Company, and when
authenticated (as applicable), issued and delivered in the manner provided in
the relevant Transaction Document and delivered against payment of the purchase
price therefor as provided herein, will constitute valid and binding obligations
of the Company enforceable against the Company in accordance with their
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent transfer or other laws affecting creditors' rights
generally from time to time in effect and to general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing, regardless of whether considered in a proceeding in
equity or at law).

4

--------------------------------------------------------------------------------


(f)         Transaction Documents.  At the Closing Date and each Date of
Delivery, each of the Transaction Documents will have been duly authorized,
executed and delivered by the Company, and, assuming due authorization,
execution and delivery by the other parties thereto, will constitute a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent transfer or other laws affecting creditors' rights
generally from time to time in effect and to general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing, regardless of whether considered in a proceeding in
equity or at law).

(g)        Conformity to Description.  The Securities (comprised of the Purchase
Contracts and the Senior Notes), the Issuable Common Stock and each of the
Transaction Documents will conform in all material respects to the descriptions
thereof contained in the Prospectus.

(h)        1939 Act Qualification.  Each of the Indenture and the Purchase
Contract and Pledge Agreement has been duly qualified under the 1939 Act.

(i)         Material Adverse Change. Since the date of the most recent financial
statements incorporated by reference in the Prospectus, there has been no
Material Adverse Change, except as set forth in or contemplated by the
Prospectus.

(j)         Agreement.  This Agreement has been duly authorized, executed and
delivered by the Company.

(k)        Investment Company Act.  The Company is not, and after giving effect
to the offering and sale of the Securities and the application of the proceeds
thereof as described in the Prospectus, will not be an "investment company," or
an entity "controlled" by an "investment company" which is required to be
registered under the Investment Company Act of 1940, as amended.

(l)         Regulatory Approvals; No Other Consents Required.  An appropriate
order has been entered by the SEC under the 1935 Act (the 1935 Act Order),
authorizing the transactions contemplated by the Transaction Documents and this
Agreement; the 1935 Act Order is in full force and effect and is not subject to
any pending appeal or request for rehearing or reconsideration; the 1935 Act
Order is sufficient to authorize the issuance and sale of the Securities and the
Issuable Common Stock by the Company pursuant to the Transaction Documents and
this Agreement; and no further consent, approval, authorization, filing with or
order of any court or governmental agency or body is required for the issue and
sale of the Securities and the Issuable Common Stock by the Company or the
consummation by the Company of the transactions contemplated by this Agreement
or the Transaction Documents, except such as have been obtained under the 1933
Act and the 1939 Act, such as will be obtained under the 1934 Act, such as may
be required under the blue sky laws of any jurisdiction in connection with the
purchase and distribution of the Securities and the Issuable Common Stock by the
Underwriters in the manner contemplated herein and in the Prospectus and the
filing of a Rule 24 certificate pursuant to the 1935 Act Order.

5

--------------------------------------------------------------------------------


(m)      No Conflicts. Neither the issue and sale of the Securities and the
Issuable Common Stock, the compliance by the Company with all of the provisions
of the Securities, the Transaction Documents and this Agreement, nor the
consummation of the transactions herein and therein contemplated, will conflict
with, result in a breach or violation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (i) the charter or by-laws of the Company or any of
its subsidiaries or (ii) the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject,
or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its subsidiaries or any of its or
their properties; the execution, delivery and performance of the Transaction
Documents and this Agreement will not require the approval or consent of any
holder or trustee of any debt or other obligations or securities of the Company
which will not have been obtained.

(n)        Financial Statements. The consolidated financial statements and
schedules of the Company and its consolidated subsidiaries incorporated by
reference in the Prospectus and the Registration Statements present fairly in
all material respects the financial condition, results of operations and cash
flows of the Company as of the dates and for the periods indicated, comply as to
form with the applicable accounting requirements of the 1933 Act and the rules
and regulations thereunder and have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved (except as otherwise noted therein). The selected financial
data set forth under the caption "Prospectus Supplement Summary-Summary
Financial Data" in the Prospectus fairly present, on the basis stated in the
Prospectus, the information included therein.

(o)        Litigation.  No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries or its or their property is pending or, to the best
knowledge of the Company, threatened that (i) could reasonably be expected to
have a material adverse effect on the performance of this Agreement or the
Transaction Documents or the consummation of any of the transactions
contemplated hereby or thereby or (ii) could reasonably be expected to cause a
Material Adverse Change, except as set forth in or contemplated by the
Prospectus; and no labor disturbance by or dispute with the employees of the
Company exists or is, to the best knowledge of the Company, threatened or is
imminent that could reasonably be expected to cause a Material Adverse Change,
except as set forth in or contemplated by the Prospectus.

(p)        Compliance.  The Company owns or leases all such properties as are
necessary to the conduct of its operations as presently conducted; the Company
is not in non-compliance with any term or condition of, nor has failed to obtain
and maintain in effect, any license, certificate, permit or other governmental
authorization required for the ownership or lease of its property or the conduct
of its business, which violation, non-compliance or failure, individually or in
the aggregate, could reasonably be expected to cause a Material Adverse Change,
except as set forth in or contemplated by the Prospectus; and the Company has
not received notice of any proceedings relating to the revocation or material
modification of any such license, certificate, permit or other authorization.

6

--------------------------------------------------------------------------------


(q)        No Defaults. Neither the Company nor Public Service Company of New
Mexico is in violation or default of (i) any provision of its charter or bylaws
or (ii) the terms of any indenture, contract, lease, mortgage, deed of trust,
note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which it is a party or bound or to which its property
is subject.  Neither the Company nor Public Service Company of New Mexico is in
violation or default of any statute, law, rule, regulation, judgment, order or
decree of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or any of its
subsidiaries or any of its or their properties, as applicable, which violation
or default, individually or in the aggregate, could reasonably be expected to
cause a Material Adverse Change.

(r)        Independent Registered Public Accountants. Deloitte & Touche LLP (the
Accountants), who have audited certain consolidated financial statements of the
Company and its consolidated subsidiaries and delivered their report with
respect to such audited consolidated financial statements and schedules
incorporated by reference in the Prospectus, are independent registered public
accountants with respect to the Company within the meaning of the 1933 Act and
the applicable published rules and regulations thereunder.

(s)        Capital Stock.  The Company has an authorized capitalization as set
forth in the Prospectus and all of the issued shares of capital stock of the
Company have been duly and validly authorized and issued and are fully paid and
non-assessable; and the shares of Issuable Common Stock have been duly and
validly authorized and reserved for issuance by the Company and, when issued and
delivered in accordance with the provisions of the Purchase Contract and Pledge
Agreement, will be duly and validly issued, fully paid and non-assessable and
will conform in all material respects to the description of the Common Stock
contained in the Prospectus and the issuance of the Issuable Common Stock will
not be subject to any preemptive or other similar right.

(t)         Pledge.  The Purchase Contract and Pledge Agreement will create, as
collateral security for the performance when due by the holders from time to
time of the Securities of their respective obligations under the Purchase
Contracts, a valid security interest (as defined in the Uniform Commercial Code,
as adopted and in effect in the State of New York) in favor of the Collateral
Agent for the benefit of the Company, in the right, title and interest of such
holders in the securities and other assets and interests pledged to the
Collateral Agent pursuant to the Purchase Contract and Pledge Agreement.

(u)        Environmental Matters.  Except as described in the Prospectus, each
of the Company and its subsidiaries (i) is in compliance with any and all
applicable federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (Environmental Laws), (ii) has
received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business and (iii) is in compliance
with all terms and conditions of any such permit, license or approval, except
where such non-compliance with Environmental Laws or failure to receive, or
comply with the terms and conditions of required permits, licenses or approvals,
would not, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Change.

(v)        Accounting Controls and Disclosure Controls.  The Company and its
subsidiaries maintain (x) systems of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management's general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences and
(y) disclosure controls and procedures (as defined in Rule 13a-15(e) under the
1934 Act).

7

--------------------------------------------------------------------------------


(w)       Sarbanes-Oxley.  To the best of its knowledge, the Company is in
compliance in all material respects with the applicable provisions of the
Sarbanes-Oxley Act of 2002 (the Sarbanes-Oxley Act) that are effective and the
rules and regulations of the SEC that have been adopted and are effective
thereunder.

(x)        Acquisition of TNP Enterprises, Inc.  The Company has no reason to
believe that (i) any representation or warranty made by SW Acquisition, L.P. (SW
Acquisition) in Article III of the Stock Purchase Agreement dated as of July 24,
2004 between the Company and SW Acquisition (as amended, the Acquisition
Agreement) is untrue or incorrect in any material respect or (ii) SW Acquisition
will be unable to deliver the certificates as specified in Sections 7.02(a) and
7.02(b) of the Acquisition Agreement.

(y)        Consolidated Capitalization.  As of the date of the financial
statements filed with the Company's most recent Quarterly Report on Form 10-Q or
Annual Report on Form 10-K, each of the Company and Public Service Company of
New Mexico had common equity of at least thirty percent (30%) of "consolidated
capitalization" (within the meaning of the 1935 Act Order).

(z)        Ratings.  As of the date of this Agreement, the Company does not have
any outstanding securities that are rated by any nationally recognized
statistical rating organization (within the meaning of the 1935 Act Order).

Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Underwriters in connection with the offering
of the Securities shall be deemed a representation and warranty by the Company,
as to matters covered thereby, to each Underwriter.

2.         Purchase and Sale. 

(a)        Initial Securities.  Upon the basis of the representations and
warranties herein contained, and subject to the terms and conditions herein set
forth, the Company agrees to sell to each Underwriter and each Underwriter
agrees, at the time and place herein specified, to purchase from the Company,
severally and jointly, at the purchase price per Initial Security set forth in
Schedule I attached hereto, the number of Initial Securities set forth in
Schedule II opposite the name of such Underwriter.

(b)        Option Securities.  In addition, on the basis of the representations
and warranties herein contained, and subject to the terms and conditions herein
set forth, the Company hereby grants an option to the Underwriters, severally
and not jointly, to purchase up to an additional 645,000 Equity Units at the
purchase price per Option Security set forth in Schedule I.  The option hereby
granted will expire 30 days after the date hereof and may be exercised in whole
or in part, from time to time, for the sole purpose of covering sales of
Securities in excess of the aggregate number of Initial Securities, upon written
notice by the Underwriters to the Company on any business day during such 30-day
period setting forth the number of Option Securities as to which the several
Underwriters are exercising the option and the time and date of payment and
delivery for such Option Securities.  Any such time and date of delivery (each,
a Date of Delivery) shall be determined by the Underwriters, but shall not be
later than seven full business days after the exercise of said option, nor in
any event prior to the Closing Date (as defined herein).  If the option is
exercised as to all or any portion of the Option Securities, each of the
Underwriters, acting severally and not jointly, will purchase that proportion of
the total number of Option Securities then being purchased which the number of
Initial Securities set forth in Schedule II opposite the name of such
Underwriter bears to the total number of Initial Securities, subject in each
case to such adjustments as the Underwriters in their discretion shall make to
eliminate any sales or purchases of fractional shares.  For purposes of this
Agreement, "business day" means any day on which the New York Stock Exchange,
Inc. (the NYSE) is open for bidding.

8

--------------------------------------------------------------------------------


3.         Offering; Payment and Delivery of Securities. 

(a)        Offering.  The Representatives have advised the Company that the
Underwriters propose to make a public offering of the Securities as soon after
the effectiveness of this Agreement as in their judgment is advisable.  The
Representatives have further advised the Company that the Underwriters will
offer the Securities to the public at the initial public offering price per
Security set forth in Schedule I.  The Underwriters agree to pledge, through the
Purchase Contract Agent, to the Collateral Agent, on behalf of the initial
purchasers of the Securities, the Senior Notes underlying the Securities with
respect to which the Company and the Underwriters have entered into Purchase
Contracts.  Such pledge shall be effected by the delivery to the Collateral
Agent, through the Purchase Contract Agent, of the Senior Notes to be pledged at
the Closing Date or any Date of Delivery in accordance with the Purchase
Contract and Pledge Agreement.

(b)        Payment and Delivery of Securities. Payment of the purchase price
for, and delivery of certificates for, the Initial Securities shall be made at
the offices of Pillsbury Winthrop LLP, New York, New York, or at such other
place as shall be agreed upon by the Underwriters and the Company, at 9:00 a.m.
(New York City time) on the fourth business day after the date hereof, or such
other time not later than ten business days after such date as shall be agreed
upon by the Underwriters and the Company (such time and date of payment and
delivery being herein called the Closing Date).

In addition, in the event that any or all of the Option Securities are purchased
by the Underwriters, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Underwriters and
the Company, on each Date of Delivery as specified in the written notice from
the Underwriters to the Company.

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to J.P.
Morgan Securities Inc. Incorporated for the respective accounts of the
Underwriters of certificates for the Securities to be purchased by them in
book-entry form through the facilities of The Depository Trust Company (DTC). 
It is understood that each Underwriter has authorized J.P. Morgan Securities
Inc. to execute this Agreement on its behalf, to the extent applicable, and, for
its account, to accept delivery of, receipt for, and make payment of the
purchase price for, the Initial Securities and the Option Securities, if any,
which it has agreed to purchase.  J.P. Morgan Securities Inc., individually and
not as representative of the Underwriters, may (but shall not be obligated to)
make payment of the purchase price for the Initial Securities or the Option
Securities, if any, to be purchased by any Underwriter whose funds have not been
received by the Closing Date or any Date of Delivery, as the case may be, but
such payment shall not relieve such Underwriter from its obligations hereunder.

9

--------------------------------------------------------------------------------


The Securities to be purchased by each Underwriter hereunder will be represented
by one or more definitive global Securities in book-entry form, which will be
deposited by or on behalf of the Company with DTC or its designated custodian. 
The certificates for the Initial Securities and the Option Securities, if any,
will be made available for examination and packaging by the Underwriters in New
York City not later than 10:00 a.m. (New York City time) on the business day
prior to the Closing Date or any Date of Delivery, as the case may be.

4.         Covenants of Company.  The Company covenants and agrees with the
several Underwriters that:

(a)        Filing of Prospectus.  The Company will promptly transmit copies of
the Prospectus, and any amendments or supplements thereto, in a form approved by
the Underwriters, to the SEC for filing pursuant to Rule 424(b) under the 1933
Act.

(b)        Copies of Registration Statements and Prospectus; Notice of Stop
Orders.  The Company will deliver to the Underwriters and to Pillsbury Winthrop
LLP (Underwriters' Counsel) (i) one conformed copy of each Registration
Statement as originally filed, including copies of exhibits thereto (other than
any exhibits incorporated by reference therein), (ii) conformed copies of any
amendments and supplements to each Registration Statement, including copies of
the Incorporated Documents (other than exhibits thereto), and (iii) a conformed
copy of each consent and certificate included or incorporated by reference in,
or filed as an exhibit to, each Registration Statement as so amended and
supplemented; prior to 10:00 a.m., New York City time, on the business day next
succeeding the date of this Agreement and from time to time as soon as
practicable thereafter, the Company will deliver to the Underwriters as many
copies of the Prospectus as amended or supplemented as the Underwriters may
reasonably request for the purposes contemplated by the 1933 Act; the Company
will promptly advise the Underwriters of the issuance of any stop order under
the 1933 Act with respect to the Registration Statements (as amended or
supplemented) or the institution of any proceedings therefor, or the suspension
of the qualification of the Securities or the Issuable Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, of which the Company shall have received notice or otherwise have
knowledge prior to the completion of the distribution of the Securities and the
Issuable Common Stock; and the Company will use its best efforts to prevent the
issuance of any such stop order and, if issued, to secure the prompt removal
thereof.

(c)        Filing of Amendments or Supplements.  During the period when a
prospectus relating to any of the Securities or the Issuable Common Stock is
required to be delivered under the 1933 Act by any Underwriter or any dealer,
the Company will not file any amendment or supplement to the Registration
Statements, the Prospectus (or any other prospectus relating to the Securities
or the Issuable Common Stock filed pursuant to Rule 424(b) under the 1933 Act
that differs from the Prospectus as filed pursuant to such Rule 424(b)) or any
Incorporated Document to which any Underwriter or Underwriters' Counsel shall
object.

(d)        Compliance with 1933 Act.  During the period when a prospectus
relating to any of the Securities or the Issuable Common Stock is required to be
delivered under the 1933 Act by any Underwriter or any dealer, the Company will
comply, at its own expense, with all requirements imposed by the 1933 Act, as
now and hereafter amended, and by the rules and regulations of the SEC
thereunder, as from time to time in force, so far as necessary to permit the
continuance of sales of or dealing in the Securities and the Issuable Common
Stock during such period in accordance with the provisions hereof and as
contemplated by the Prospectus.

10

--------------------------------------------------------------------------------


(e)        Certain Events and Amendments or Supplements.  If, during the period
when a prospectus relating to any of the Securities or the Issuable Common Stock
is required to be delivered under the 1933 Act by any Underwriter or any dealer,
(i) any event relating to or affecting the Company or of which the Underwriters
shall advise the Company in writing shall occur as a result of which, in the
opinion of the Underwriters or the Company, the Prospectus as then amended or
supplemented would include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading or (ii) it
shall be necessary to amend or supplement the Registration Statements or the
Prospectus to comply with the 1933 Act, the 1934 Act or the 1939 Act or the
rules and regulations of the SEC thereunder, the Company will forthwith at its
expense prepare and furnish to the Underwriters a reasonable number of copies of
such amendment or supplement that will correct such statement or omission or
effect such compliance.  Neither the Underwriters' consent to, nor the
Underwriters' delivery of, any such amendment or supplement prior to the Closing
Date shall constitute a waiver of any of the conditions set forth in Section 5
hereof.

(f)         Blue Sky Qualifications.  During the period when a prospectus
relating to any of the Securities or the Issuable Common Stock is required to be
delivered under the 1933 Act by any Underwriter or any dealer, the Company will
furnish such proper information as may be lawfully required and otherwise
cooperate in qualifying the Securities and the Issuable Common Stock for offer
and sale under the securities or blue sky laws of such jurisdictions as the
Underwriters may reasonably designate and will file and make in each year such
statements or reports as are or may be reasonably required by the laws of such
jurisdictions; provided, however, that the Company shall not be required to
qualify as a foreign corporation, qualify as a dealer in securities or file a
general consent to service of process under the laws of any jurisdiction.

(g)        Earning Statement.  In accordance with Rule 158 under the 1933 Act,
the Company will make generally available to its security holders and to holders
of the Securities, as soon as practicable, an earning statement (which need not
be audited) in reasonable detail covering the 12 months beginning not later than
the first day of the month next succeeding the month in which occurred the
effective date (within the meaning of Rule 158 under the 1933 Act) of the Second
Registration Statement.

(h)        Exchange Act Documents; Ratings Notification.  During the period when
a prospectus relating to any of the Securities or the Issuable Common Stock is
required to be delivered under the 1933 Act by any Underwriter or any dealer,
the Company will file promptly all documents required to be filed with the SEC
pursuant to Section 13(a), 13(c), 14 or 15(d) of the 1934 Act; and the Company
will promptly notify the Underwriters of any written notice given to the Company
by any "nationally recognized statistical rating organization" within the
meaning of Rule 436(g)(2) under the 1933 Act (a Rating Agency) of any decrease
or intended decrease in any rating of any securities of the Company or of any
intended change in any such rating that does not indicate the direction of the
possible change of any such rating, in each case by any such Rating Agency.

11

--------------------------------------------------------------------------------


(i)         Restriction on Sale of Securities.  During a period of 90 days from
the date of the Prospectus Supplement, the Company shall not, directly or
indirectly, without the prior written consent of the Representatives, (i) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of any share of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
file any registration statement under the 1933 Act with respect to any of the
foregoing or (ii) enter into any swap, or any other agreement or any
transaction, that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Common Stock, whether any such swap or
transaction is to be settled by delivery of Common Stock or other securities, in
cash or otherwise.  The foregoing sentence shall not apply to (A) the Securities
and the Issuable Common Stock, (B) any shares of Common Stock issued by the
Company upon the exercise of an option or warrant or the conversion or exchange
of a security outstanding on the date hereof, (C) any shares of Common Stock
issued or options to purchase Common Stock granted pursuant to existing employee
benefit plans of the Company, (D) any shares of Common Stock issued pursuant to
any nonemployee director stock plan or dividend reinvestment and stock
repurchase plan in effect on the date hereof, (E) Common Stock offered or sold
by the Company in connection with its proposed acquisition of TNP Enterprises,
Inc., and (F) the issuance and sale by the Company of up to 3,910,000 shares of
Common Stock pursuant to that certain underwriting agreement between the Company
and Banc of America Securities LLC,  Morgan Stanley & Co. Incorporated and
Wachovia Capital Markets, LLC, as representatives of the underwriters named
therein, dated the same date hereof.

(j)         Payment of Expenses.  Whether or not any sale of the Securities is
consummated, the Company will pay or cause to be paid the following:  (i) the
fees, disbursements and expenses of counsel for the Company and the Accountants
in connection with the registration of the Securities and the Issuable Common
Stock under the 1933 Act and all other expenses in connection with the
preparation, printing and filing of the Registration Statements, any Preliminary
Prospectus and the Prospectus and amendments or supplements thereto and the
mailing and delivering of copies thereof to you and any dealers; (ii) the cost
of printing or producing this Agreement and the Transaction Documents, any blue
sky memorandum, closing documents (including any compilations thereof) and other
documents in connection with the offering, purchase, sale and delivery of the
Securities and the Issuable Common Stock; (iii) all expenses (not to exceed
$5,000) in connection with the qualification of the Securities and the Issuable
Common Stock for offering and sale under state securities laws as provided in
Section 4(f) hereof, including the fees and disbursements of Underwriters'
Counsel in connection with such qualification and in connection with any such
blue sky memorandum; (iv) the fees and expenses incurred in connection with the
listing of the Securities and the Issuable Common Stock on the NYSE; (v) the
cost of preparing the Securities and the Issuable Common Stock; (vi) the fees
and disbursements of the Trustee, the Purchase Contract Agent, the Collateral
Agent and the Remarketing Agent, any agent thereof and the fees and expenses of
counsel thereof; (vii) any fees charged by securities ratings services for
rating the Company or any of the Company's securities; (viii) the filing fees
incident to, and the reasonable fees and disbursements of counsel to the
Underwriters in connection with, the review, if any, by the National Association
of Securities Dealers, Inc. (the NASD) of the terms of the sale of the
Securities; (ix) any fees payable to DTC in connection with the delivery of the
Securities; (x) the costs and expenses of the Company relating to investor
presentations on any "road show" undertaken in connection with the marketing and
offering of the Securities, including, without limitation, expenses associated
with the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of officers of the
Company and any such consultants, and the cost of any aircraft chartered in
connection with the road show; and (xi) all other costs and expenses incident to
the performance of the Company's obligations hereunder that are not otherwise
specifically provided for in this Section 4(j); but, if for any reason the
Securities are not delivered by or on behalf of the Company as provided herein
(other than due to a default by the Underwriters), the Company will reimburse
the Underwriters for all out-of-pocket expenses, including fees and
disbursements of Underwriters' Counsel, reasonably incurred by the Underwriters
in making preparations for the purchase, sale and delivery of the Securities,
but the Company shall then be under no further liability to the Underwriters
with respect to the Securities except as provided in this Section 4(j) and
Section 6 hereof.  It is understood that, except as provided in this Section
4(j) and Section 6 hereof, the Underwriters will pay all of their own costs and
expenses, including the fees of Underwriters' Counsel and any advertising
expenses in connection with any offers the Underwriters may make.

12

--------------------------------------------------------------------------------


(k)        Listing.  The Company will use its best efforts to effect the listing
of the Securities and the Issuable Common Stock on the NYSE, including the
registration thereof, as applicable, under the 1934 Act.

(l)         Use of Proceeds.  The Company will use the net proceeds from the
issuance and sale of the Securities in the manner described in the Prospectus
under "Use of Proceeds".

(m)      Issuable Common Stock.  The Company will reserve and keep available at
all times, free of preemptive rights, a sufficient number of shares of Issuable
Common Stock for the purpose of enabling the Company to satisfy any obligations
to issue shares of its Issuable Common Stock pursuant to the Purchase Contracts.

(n)        Electronic Version of Company Logos.  The Company will, upon request
of any Underwriter, furnish, or cause to be furnished, to such Underwriter an
electronic version of the Company's trademarks, servicemarks and corporate logo
for use on the website, if any, operated by such Underwriter for the purpose of
facilitating the on-line offering of the Securities (the License); provided,
however, that the License shall be used solely for the purpose described above,
is granted without any fee and may not be assigned or transferred.

(o)        Sarbanes-Oxley Act.  The Company will continue to comply with all
applicable securities and other applicable laws, rules and regulations,
including, without limitation, the Sarbanes-Oxley Act, and will use its best
efforts to cause the Company's directors and officers, in their capacities as
such, to comply with such laws, rules and regulations, including, without
limitation, the provisions of the Sarbanes-Oxley Act.

(p)        Anti-manipulation.  The Company will not take, directly or
indirectly, any action designed to or that would constitute or that might
reasonably be expected to cause or result in, under the 1934 Act or otherwise,
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

5.         Conditions to Underwriters' Obligations.  The obligations of the
several Underwriters under this Agreement shall be subject to the condition that
all representations and warranties of the Company contained in this Agreement
are, at and as of the Closing Date, true and correct, the condition that the
Company shall have performed all of its obligations hereunder on or prior to the
Closing Date and the following additional conditions:

13

--------------------------------------------------------------------------------


(a)        Filing of Prospectus with SEC; No Stop Order; Regulatory Orders in
Full Force and Effect.  The Prospectus, and any supplements thereto, shall have
been filed with the SEC within the time period prescribed for such filing by
Rule 424(b) under the 1933 Act and in accordance with Section 4(a) hereof; all
requests for additional information on the part of the SEC shall have been
complied with to the reasonable satisfaction of the Underwriters; no stop order
suspending the effectiveness of the Registration Statement or any part thereof
shall have been issued and no proceeding for that purpose shall have been
initiated or threatened by the SEC; and the 1935 Act Order shall be in full
force and effect and sufficient to authorize the transactions contemplated by
this Agreement and the Transaction Documents.

(b)        Opinion of Underwriters' Counsel.  At the Closing Date, Underwriters'
Counsel shall have furnished to you an opinion, dated the Closing Date, with
respect to such matters as you may reasonably request, including an opinion that
confirms the statements in the Prospectus under the caption "Certain United
States Federal Income Tax Consequences", and Underwriters' Counsel shall have
received such documents and information as it may reasonably request to enable
it to pass upon such matters.  In rendering such opinion, such counsel (A) may
rely as to matters involving the application of the laws of the State of New
Mexico upon the opinion of Keleher & McLeod, P.A., counsel for the Company,
rendered pursuant to Section 5(c)(1) hereof and (B) may rely as to matters of
fact, to the extent deemed proper, on certificates of responsible officers of
the Company and public officials.

(c)        Opinion of Company Counsel.  (1)  At the Closing Date, Keleher &
McLeod, P.A., counsel for the Company, shall have furnished to you an opinion,
dated the Closing Date, in form and substance satisfactory to you, to the effect
that:

(i)         the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of New Mexico, with
full corporate power and authority to own its properties and conduct its
business as described in the Prospectus and to enter into and to perform its
obligations under, or as contemplated by, this Agreement and the Transaction
Documents; and is duly qualified to do business as a foreign corporation in good
standing under the laws of each jurisdiction which requires such qualification
where the failure to be so qualified would, individually or in the aggregate,
reasonably be expected to cause a Material Adverse Change;

(ii)        each significant subsidiary (as defined in Rule 405 under the 1933
Act) of the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the jurisdiction in which it is
chartered or organized, with full corporate power and authority to own its
properties and conduct its business as described in the Prospectus; each such
significant subsidiary is duly qualified to do business as a foreign corporation
and is in good standing under the laws of each jurisdiction which requires such
qualification, where the failure to be so qualified would, individually or in
the aggregate, reasonably be expected to cause a Material Adverse Change; and
all of the issued and outstanding common stock of each such significant
subsidiary of the Company has been duly authorized and validly issued and is
fully paid and nonassessable, and all of such common stock is owned by the
Company, directly or indirectly, and is, to the knowledge of such counsel after
reasonable inquiry, free from liens, encumbrances and defects of title;

14

--------------------------------------------------------------------------------


(iii)       to the knowledge of such counsel after reasonable inquiry, and
except as set forth in or contemplated by the Prospectus, (x) no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries or its or their
property is pending or threatened that (i) could reasonably be expected to have
a material adverse effect on the performance of this Agreement or the
Transaction Documents or the consummation of any of the transactions
contemplated hereby or thereby or (ii) could reasonably be expected to cause a
Material Adverse Change; and (y) no labor disturbance by or dispute with the
employees of the Company exists or is threatened or is imminent that could
reasonably be expected to cause a Material Adverse Change;

(iv)       each of this Agreement and the Remarketing Agreement has been duly
authorized, executed and delivered by the Company;

(v)        the Company has an authorized capitalization as set forth in the
Prospectus; the shares of Issuable Common Stock have been duly and validly
authorized and reserved for issuance by the Company and, when issued and
delivered in accordance with the provisions of the Purchase Contract and Pledge
Agreement against payment of the purchase price therefor, will be duly and
validly issued and fully paid and non-assessable; and the issuance of the
Issuable Common Stock will not be subject to any preemptive or other similar
right;

(vi)       the Securities (comprised of the Purchase Contracts and the Senior
Notes) have been duly authorized, executed and delivered by the Company and,
assuming due payment by the Underwriters in accordance with the terms of this
Agreement, the Securities (comprised of the Purchase Contracts and the Senior
Notes) will constitute valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
transfer or other laws affecting creditors' rights generally from time to time
in effect and to general principles of equity, including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing, regardless
of whether considered in a proceeding in equity or at law), and the Purchase
Contracts will be entitled to the benefits provided by the Purchase Contract and
Pledge Agreement and the Senior Notes will be entitled to the benefits provided
by the Indenture (subject to applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent transfer or other laws affecting creditors' rights
generally from time to time in effect and to general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing, regardless of whether considered in a proceeding in
equity or at law);

(vii)      each of the Purchase Contract and Pledge Agreement and the Indenture
has been duly authorized, executed and delivered by the Company and constitutes
a valid and binding instrument, enforceable against the Company in accordance
with its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent transfer or other laws affecting creditors' rights
generally from time to time in effect and to general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing, regardless of whether considered in a proceeding in
equity or at law); each of the Indenture and the Purchase Contract and Pledge
Agreement has been duly qualified under the 1939 Act;

15

--------------------------------------------------------------------------------


(viii)      neither the issue and sale of the Securities and the Issuable Common
Stock, the compliance by the Company with all of the provisions of the
Securities, the Transaction Documents and this Agreement, nor the consummation
of the transactions herein and therein contemplated, will conflict with, result
in a breach or violation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of its significant subsidiaries
pursuant to, (i) the charter or by-laws of the Company or any of its significant
subsidiaries or (ii) the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument known to such counsel after reasonable inquiry
to which the Company or any of its significant subsidiaries is a party or bound
or to which its or their property is subject, or (iii) any statute, law, rule,
regulation or, to the knowledge of such counsel after reasonable inquiry,
judgment, order or decree applicable to the Company or any of its significant
subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over the Company or any
of its significant subsidiaries or any of its or their properties; the
execution, delivery and performance of the Transaction Documents and this
Agreement will not require the approval or consent of any holder or trustee of
any debt or other obligations or securities of the Company which will not have
been obtained;

(ix)       the Company is not and after the application of the proceeds from the
sale of the Securities as described in the Prospectus, will not be, an
"investment company," or an entity "controlled" by an investment company, as
such terms are defined in the Investment Company Act of 1940, as amended;

(x)        except as may be required under the 1935 Act and the Federal Power
Act (as to which such counsel shall not be required to express an opinion), no
consent, approval, authorization, filing with or order of any court or
governmental agency or body is required for the issue and sale of the Securities
and the Issuable Common Stock by the Company or the consummation by the Company
of the transactions contemplated by this Agreement or the Transaction Documents,
except such as have been obtained under the 1933 Act, and the 1939 Act, such as
will be obtained under the 1934 Act and such as may be required under the blue
sky laws of any jurisdiction in connection with the purchase and distribution of
the Securities and the Issuable Common Stock by the Underwriters in the manner
contemplated herein and in the Prospectus (as to which such counsel shall not be
required to express an opinion);

(xi)       the Registration Statements, at their respective Effective Dates, and
the Prospectus, at the time it was filed with the SEC pursuant to Rule 424(b)
under the 1933 Act (except in each case as to financial statements and other
financial or statistical data contained or incorporated by reference therein,
upon which such counsel need not pass), complied as to form in all material
respects with the requirements of the 1933 Act and the 1939 Act and the
respective rules and regulations of the SEC thereunder; each Incorporated
Document as originally filed pursuant to the 1934 Act (except as to financial
statements and other financial or statistical data contained or incorporated by
reference therein, upon which such counsel need not pass) complied as to form
when so filed in all material respects with the requirements of the 1934 Act and
the rules and regulations of the SEC thereunder; each Registration Statement has
become, and on the Closing Date is, effective under the 1933 Act and, to the
best of such counsel's knowledge, no proceedings for a stop order with respect
thereto are threatened or pending under Section 8 of the 1933 Act; and nothing
has come to the attention of such counsel that has caused it to believe that the
Registration Statements (except as to financial statements and other financial
or statistical data contained or incorporated by reference therein, upon which
such counsel need not pass), at their respective Effective Dates, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
or that the Prospectus (except as to financial statements and other financial or
statistical data contained or incorporated by reference therein, upon which such
counsel need not pass), at the time it was filed with the SEC pursuant to Rule
424(b) under the 1933 Act or on the Closing Date, included or includes any
untrue statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and

16

--------------------------------------------------------------------------------


(xii)      the statements set forth in the Prospectus under the captions
"Description of the Equity Units," "Description of the Purchase Contracts,"
"Certain Provisions of the Purchase Contracts and the Purchase Contract and
Pledge Agreement," "Description of the Senior Notes," "Description of Debt
Securities" and "Description of Capital Stock," insofar as they purport to
constitute a summary of the terms of the Securities and the Issuable Common
Stock, are accurate summaries in all material respects.

In rendering such opinion, such counsel may rely (A) as to matters of fact, to
the extent deemed proper, on certificates of responsible officers of the Company
and public officials, and (B) as to matters involving the application of the
laws of the State of New York upon the opinion of Underwriters' Counsel,
rendered pursuant to Section 5(b) hereof.  Such counsel's opinion may further
state that it is addressed to the Underwriters and is rendered solely for their
benefit and may not be relied upon in any manner by any other person (other than
Underwriters' Counsel as to certain matters involving the application of the
laws of the State of New Mexico in their respective opinions to the Underwriters
on the date of such opinions) without such counsel's prior written consent. 
References to the Prospectus in this Section 5(c)(1) include any supplements
thereto at the Closing Date.

(2)        At the Closing Date, (i) Troutman Sanders LLP, special counsel for
the Company, shall have furnished to you an opinion, dated the Closing Date, in
form and substance satisfactory to you, as to the 1935 Act Order and (ii) Hogan
& Hartson L.L.P., special counsel for the Company, shall have furnished to you
an opinion, dated the Closing Date, in form and substance satisfactory to you,
as to the absence of approvals required under the Federal Power Act in
connection with the transactions contemplated by this Agreement and the
Transaction Documents.

(d)        Letters of Accountants.  On the date of this Agreement, and at the
Closing Date, the Accountants shall have furnished to the Underwriters letters,
dated the date of this Agreement and the Closing Date, respectively, in form and
substance satisfactory to the Representatives, confirming that they are
independent accountants within the meaning of the 1933 Act and the rules and
regulations of the SEC thereunder with respect to the Company and its
subsidiaries and stating in effect that:

(i)         in the opinion of the Accountants, the consolidated financial
statements and schedules included or incorporated by reference in the Prospectus
and audited by them comply as to form in all material respects with the
applicable accounting requirements of the 1933 Act and the 1934 Act and the
respective rules and regulations of the SEC thereunder; and

17

--------------------------------------------------------------------------------


(ii)        on the basis of a reading of the unaudited consolidated financial
statements included or incorporated by reference in the Prospectus and the
latest available interim unaudited consolidated financial statements of the
Company, the performance of the procedures specified by the American Institute
of Certified Public Accountants for a review of any such financial statements as
described in Statement on Auditing Standards No. 100, inquiries of officials of
the Company responsible for financial and accounting matters and a reading of
the minutes of meetings of the stockholders and the Board of Directors of the
Company and the Audit Committee thereof through a specified date not more than
five days prior to the date of the applicable letter, nothing came to the
attention of the Accountants that caused them to believe that:  (A) any material
modification should be made to the unaudited consolidated financial statements
included or incorporated by reference in the Prospectus for them to be in
conformity with generally accepted accounting principles or any such financial
statements do not comply as to form in all material respects with the applicable
accounting requirements of the 1933 Act or the 1934 Act and the respective rules
and regulations of the SEC thereunder; (B) for the period from the date of the
latest consolidated financial statements included or incorporated by reference
in the Prospectus through the date of the most recent available consolidated
financial statements of the Company and at a subsequent date not more than five
days prior to the date of such letter, there were any decreases in total
consolidated operating revenues, operating income or net income as compared with
the comparable period of the preceding year; or (C) at the date of the most
recent available financial statements of the Company and at a subsequent date
not more than five days prior to the date of such letter, there was any change
in the capital stock of the Company, any increase in long-term debt of the
Company, any decrease in consolidated net current assets (working capital) of
the Company or any decrease in common stockholders' equity of the Company as
compared with the amounts shown in the most recent consolidated balance sheet
included or incorporated by reference in the Prospectus, except in all instances
for changes, increases or decreases that the Prospectus discloses have occurred
or may occur; or, in each such case, for changes, increases or decreases that
are described in such letter that are reasonably satisfactory to you.

Such letter shall also cover such other matters as you shall reasonably request,
including but not limited to the Company's "Management's Discussion and Analysis
of Financial Condition and Results of Operations" contained in the Company's
financial statements included or incorporated by reference in the Prospectus and
any other information of an accounting or financial nature included or
incorporated by reference therein that is derived from the accounting records of
the Company.

(e)        No Material Changes.  (i)  Neither the Company nor any of its
subsidiaries shall have sustained, since the date of the most recent audited
consolidated financial statements incorporated by reference in the Prospectus,
any loss or interference with their business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth in
the Prospectus, and (ii) since the respective dates as of which information is
given in the Prospectus, there shall not have been any change, or any
development involving a prospective change, in the condition (financial or
otherwise), prospects, earnings, business or properties of the Company and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business, otherwise than as described in the Prospectus, the
effect of which, in any such case described in clause (i) or (ii), in the sole
judgment of the Representatives, is so material and adverse as to make it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Securities on the terms and in the manner contemplated by the
Registration Statements and the Prospectus or to enforce contracts for the sale
of any Securities.

18

--------------------------------------------------------------------------------


(f)         Approval of Listing.  At the Closing Date, the Securities and the
Issuable Common Stock shall have been approved for listing on the NYSE, subject
only to official notice of issuance.

(g)        Lock-up Agreements.  At the date of this Agreement, the Underwriters
shall have received an agreement substantially in the form of Exhibit A attached
hereto signed by the persons listed on Schedule III attached hereto.

(h)        Nonoccurrence of Certain Events.  On or after the date of this
Agreement, there shall not have occurred any of the following: (i) a suspension
or limitation of trading in securities of the Company or generally on the New
York Stock Exchange, the American Stock Exchange or the Nasdaq Stock Market or
any setting of minimum or maximum prices for trading thereon; (ii) a general
moratorium on commercial banking activities in New York, New York declared by
the relevant authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States; (iii) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war; or (iv) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, which, in the case of
either clause (iii) or (iv) in the sole judgment of the Representatives, makes
it impracticable or inadvisable to proceed with the public offering or the
delivery of the Securities on the terms and in the manner contemplated in the
Prospectus or to enforce contracts for the sale of any of the Securities.

(i)         Officers' Certificate.  At the Closing Date, the Company shall have
furnished or caused to be furnished to the Underwriters a certificate, dated the
Closing Date, of (i) the chief executive officer, the President or any Senior
Vice President of the Company and (ii) the Treasurer of the Company in which
such officers shall state that the representations and warranties of the Company
in this Agreement are true and correct in all material respects at and as of the
Closing Date, and that the Company has complied with all agreements and has
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date and that, subsequent to the respective dates as of
which information is given in the Prospectus, there has been no Material Adverse
Change, otherwise than as described in the Prospectus.

(j)         Ratings.  (1) Moody's Investors Service, Inc. and Standard & Poor's
Ratings Services shall have publicly assigned to the Senior Notes ratings of at
least "Baa3" and "BBB-", respectively and the Representatives shall have
received satisfactory evidence to that effect at the Closing Date, (2) ratings
at least at those "Baa3" and "BBB-" levels shall be in full force and effect at
the Closing Date and any Date of Delivery and (3) between the date of this
Agreement and the Closing Date or any Date of Delivery, (i) no downgrading,
withdrawal or suspension shall have occurred in the rating accorded the Company
or any of the Company's securities by any Rating Agency and (ii) no Rating
Agency shall have publicly announced that it has under surveillance or review,
with negative implications, its rating of the Company or any of the Company's
securities.

(l)         Conditions to Purchase of Option Securities.  In the event that the
Underwriters exercise their option provided in Section 2(b) hereof to purchase
all or any portion of the Option Securities, the representations and warranties
of the Company contained herein and the statements in any certificates furnished
by the Company or any subsidiary hereunder shall be true and correct as of each
Date of Delivery and, at such Date of Delivery, the Underwriters shall have
received:

19

--------------------------------------------------------------------------------


(i)         Officers' Certificate.  A certificate, dated such Date of Delivery,
of (x) the chief executive officer, the President or any Senior Vice President
of the Company and (y) the Treasurer of the Company confirming that the
certificate delivered at the Closing Date pursuant to Section 5(i) hereof
remains true and correct as of such Date of Delivery.

(ii)        Opinions of Company Counsel.  The favorable opinions of Keleher &
McLeod, Troutman Sanders LLP and Hogan & Hartson L.L.P., each in form and
substance satisfactory to you, dated such Date of Delivery, relating to the
Option Securities to be purchased on such Date of Delivery and otherwise to the
same effect as their respective opinions required by Section 5(c) hereof.

(iii)       Opinion of Underwriters' Counsel.  The favorable opinion of
Underwriters' Counsel, dated such Date of Delivery, relating to the Option
Securities to be purchased on such Date of Delivery and otherwise to the same
effect as the opinion required by Section 5(b) hereof.

(iv)       Bring-down Letter of Accountants.  A letter from the Accountants, in
form and substance satisfactory to the Underwriters and dated such Date of
Delivery, substantially in the same form and substance as the letter furnished
to the Underwriters pursuant to Section 5(d) hereof, except that the "specified
date" in the letter furnished pursuant to this paragraph shall be a date not
more than five business days prior to such Date of Delivery.

(m)      Other Documents and Certificates.  At the Closing Date and each Date of
Delivery, if any, Underwriters' Counsel shall have been furnished with all such
documents, certificates and opinions as Underwriters' Counsel may reasonably
request and that are customary for transactions of a similar nature, and of
which the Company has been notified in writing prior to the date hereof, in
order to evidence the accuracy and completeness of any of the representations,
warranties, certificates or other written statements of the Company provided to
the Underwriters pursuant to this Agreement, the performance of any of the
covenants of the Company, or the fulfillment of any of the conditions herein
contained.  All proceedings taken by the Company at or prior to the Closing Date
or any Date of Delivery in connection with the authorization, issuance and sale
of the Securities as contemplated by this Agreement, including, without
limitation, the execution of this Agreement, shall be reasonably satisfactory in
form and substance to the Underwriters and Underwriters' Counsel.

In case any of the conditions specified above in this Section 5 shall not have
been fulfilled, this Agreement may be terminated by you at any time on or prior
to the Closing Date or any Date of Delivery, as the case may be, upon mailing or
otherwise delivering written notice thereof to the Company.  Any such
termination shall be without liability of either party to the other party except
as otherwise provided in Section 4(j) hereof and except for any liability under
Section 6 hereof.

6.         Indemnification and Contribution 

(a)        The Company agrees to indemnify and hold harmless each Underwriter,
the directors, officers, employees and agents of each Underwriter and each
person who controls each Underwriter within the meaning of either the 1933 Act
or the 1934 Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the 1933
Act, the 1934 Act or other Federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions

20

--------------------------------------------------------------------------------


in respect thereof) arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statements as originally filed or in any amendment thereof, or in the
Prospectus, any Preliminary Prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and agrees to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with the Underwriter Information.
This indemnity agreement will be in addition to any liability which the Company
may otherwise have.  The indemnity agreement of the Company contained in this
Section 6(a) and the representations and warranties of the Company contained in
Section 1 hereof shall remain operative and in full force and effect, regardless
of any investigation made by the Underwriters or on the Underwriters' behalf or
any such controlling person, and shall survive delivery of the Securities. 

(b)        Each Underwriter severally and not jointly agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers who signs
the Registration Statement, and each person who controls the Company within the
meaning of either the 1933 Act or the 1934 Act, to the same extent as the
foregoing indemnity from the Company to each Underwriter, but only with
reference to the Underwriter Information.  The Underwriters' indemnity agreement
contained in this Section 6(b) shall remain operative and in full force and
effect, regardless of any investigation made by or on behalf of the Company or
any such controlling person, and shall survive delivery of the Securities. 

(c)        Promptly after receipt by an indemnified party under this Section 6
of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 6, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve it from liability under paragraphs (a) or (b) above unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses and (ii)
will not, in any event, relieve the indemnifying party from any obligations to
any indemnified party other than the indemnification obligation provided in
paragraphs (a) or (b) above.  The indemnifying party shall be entitled to
appoint counsel of the indemnifying party's choice at the indemnifying party's
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be satisfactory to the indemnified
party.  Notwithstanding the indemnifying party's election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party.  An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.

21

--------------------------------------------------------------------------------


(d)        In the event that the indemnity provided in paragraphs (a) or (b) of
this Section 6 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each indemnifying party shall severally contribute to
the aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending same)
(collectively Losses) to which such indemnified party may be subject in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand, and by the Underwriters on the other hand from the
offering of the Securities; provided, however, that in no case shall any
Underwriter (except as may be provided in any agreement among underwriters
relating to the offering of the Securities) be responsible for any amount in
excess of the underwriting discount or commission applicable to the Securities
purchased by such Underwriter hereunder.  If the allocation provided by the
immediately preceding sentence is unavailable for any reason, each indemnifying
party shall severally contribute to the Losses to which such indemnified party
may be subject in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company and of the
Underwriters in connection with the statements or omissions which resulted in
such Losses as well as any other relevant equitable considerations.  Benefits
received by the Company shall be deemed to be equal to the total net proceeds
from the offering (before deducting expenses) received by it and benefits
received by the Underwriters shall be deemed to be equal to the total
underwriting discounts and commissions, in each case as set forth on the cover
page of the Prospectus.  Relative fault shall be determined by reference to,
among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company on the one hand, or the
Underwriters on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.  The Company and the Underwriters agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above.  Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  The
Underwriters' obligations to contribute as provided in this paragraph (d) are
several in proportion to their respective underwriting commitments and not
joint.  For purposes of this Section 6, each person who controls an Underwriter
within the meaning of either the 1933 Act or the 1934 Act and each director,
officer, employee and agent of an Underwriter shall have the same rights to
contribution as such Underwriter, and each person who controls the Company
within the meaning of either the 1933 Act or the 1934 Act, each officer of the
Company who shall have signed the Registration Statement and each director of
the Company shall have the same rights to contribution as the Company, subject
in each case to the applicable terms and conditions of this paragraph (d). 

22

--------------------------------------------------------------------------------


7.         Representations, Warranties and Agreements to Survive Delivery.  The
respective indemnities, agreements, representations, warranties and other
statements of the Company and the Underwriters, as set forth in this Agreement
or made by or on behalf of the Company or the Underwriters, respectively,
pursuant to this Agreement, shall remain in full force and effect, regardless of
any investigation (or any statement as to the results thereof) made by or on
behalf of the Underwriters, any of their officers, directors, employees, agents
or other representatives or controlling persons, or the Company, any officer or
director of the Company who signed the Registration Statements or any
controlling person of the Company, and shall survive delivery of and payment for
the Securities.

8.         Notices.  All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Representatives, will be mailed,
delivered or telefaxed and confirmed to:

Banc of America Securities LLC,
9 West 57th Street
New York, New York 10019
Attention:  David McSweeney
Facsimile: (312) 974-9027

J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10172
Attention:  Equity Capital Markets
Facsimile: (212) 622-8358

Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
Attention:  Rizvan Dhalla
Facsimile: (212) 507-4093

or, if sent to the Company, will be mailed, delivered or telefaxed and confirmed
to:

PNM Resources, Inc.
Alvarado Square
Albuquerque, New Mexico  87158
Attention: Treasurer
Facsimile: (505) 241-2369

9.         Default by an Underwriter.  If any one or more Underwriter or
Underwriters shall fail to purchase and pay for any of the Securities agreed to
be purchased by such Underwriter or Underwriters hereunder and such failure to
purchase shall constitute a default in the performance of its or their
obligations under this Agreement, the remaining Underwriters shall be obligated
severally to take up and pay for (in the respective proportions which the
principal amount of Securities set forth opposite their names in Schedule II
hereto bears to the aggregate principal amount of Securities set forth opposite
the names of all the remaining Underwriters) the Securities which the defaulting
Underwriter or Underwriters agreed but failed to purchase; provided, however,
that in the event that the aggregate principal amount of Securities which the
defaulting Underwriter or Underwriters agreed but failed to purchase shall
exceed 10% of the aggregate principal amount of Securities set forth

23

--------------------------------------------------------------------------------


in Schedule II hereto, the remaining Underwriters shall have the right to
purchase all, but shall not be under any obligation to purchase any, of the
Securities, and if such nondefaulting Underwriters do not purchase all the
Securities, this Underwriting Agreement will terminate without liability to any
nondefaulting Underwriter or the Company.  In the event of a default by any
Underwriter as set forth in this Section 9, the Closing Date shall be postponed
for such period, not exceeding five Business Days, as the Representatives shall
determine in order that the required changes in the Registration Statement and
the Prospectus or in any other documents or arrangements may be effected. 
Nothing contained in this Agreement shall relieve any defaulting Underwriter of
its liability, if any, to the Company and any nondefaulting Underwriter for
damages occasioned by its default hereunder. The term Underwriter for purposes
of this Agreement includes any such person substituted for the defaulting
Underwriter.  Notwithstanding any termination pursuant to this Section 9, the
provisions of Sections 4(j), 6, 7 and 11 hereof shall remain in effect.

10.       Miscellaneous.  The rights and duties of the parties to this Agreement
shall, pursuant to New York General Obligations Law Section 5-1401, be governed
by the law of the State of New York.   This Agreement shall be binding upon, and
inure solely to the benefit of, the Company and the Underwriters except to the
extent provided in Section 6(e) hereof, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement.  No person who purchases
any of the Securities from the Underwriters shall be deemed a successor or
assign by reason merely of such purchase.  This Agreement may be executed by any
one or more of the parties hereto in any number of counterparts, each of which
shall be deemed to be an original, but all such respective counterparts shall
together constitute one and the same instrument.  The word "or" shall not be
exclusive, and all references in this Agreement to the words "herein," "hereof,"
"hereunder" and other words of similar import refer to this Agreement as a whole
and not to any particular Section or subdivision hereof, and the captions to
such Sections and subdivisions are for convenience only and shall not affect the
construction hereof.  The Company is authorized, subject to applicable law, to
disclose any and all aspects of this potential transaction that are necessary to
support any U.S. federal income tax benefits expected to be claimed with respect
to such transaction, without the Underwriters imposing any limitation of any
kind.

24

--------------------------------------------------------------------------------


If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company the enclosed duplicate hereof, whereupon
this Agreement will become a binding agreement between the Company and the
Underwriters in accordance with its terms.

                                                                                        
Very truly yours,

                                                                                        
PNM Resources, Inc.

                                                                        
By:   /s/ John R. Loyack                                

                                                                                   
     Name: John R. Loyack
                                                                                   
     Title:   Senior Vice President and Chief Financial Officer

Accepted as of the date hereof:

Banc of America Securities LLC
J.P. Morgan Securities Inc.
Morgan Stanley & Co. Incorporated

            as Representatives of the Underwriters listed on Schedule II hereto

 

By:  Banc of America Securities LLC

By:        /s/ S. David McSweeney              

            Name: S. David McSweeney
            Title:   Managing Director

By:  J.P. Morgan Securities Inc.

By:         /s/  Paul A. Ohern                      

            Name: Paul A. Ohern
            Title:   Vice President

By:  Morgan Stanley & Co. Incorporated

By:          /s/  David Schwarzbach             

            Name: David Schwarzbach
            Title:   Executive Director

           

For themselves and the other several Underwriters
named in Schedule II to the foregoing Underwriting Agreement.

--------------------------------------------------------------------------------


SCHEDULE I

            1.         The initial public offering price per Security shall be
$50.00.

            2.         The purchase price per Security to be paid by the several
Underwriters shall be $48.50, being an amount equal to the initial public
offering price set forth above less $1.50 per Security.

--------------------------------------------------------------------------------


SCHEDULE II

Name of Underwriter

Number of Initial Securities

Banc of America Securities LLC..................................

831,552

J.P. Morgan Securities Inc............................................

875,318

Morgan Stanley & Co. Incorporated..............................

831,552

Citigroup Global Markets Inc.........................................

470,483

Merrill Lynch, Pierce Fenner & Smith Incorporated......

470,483

Wachovia Capital Markets, LLC...................................

470,483

U.S. Bancorp Investments, Inc.....................................

131,298

RBC Capital Markets Corporation................................

120,356

Wells Fargo Securities, LLC.........................................

65,649

BOSC, Inc.....................................................................

    32,826

    
Total........................................................................

4,300,000

--------------------------------------------------------------------------------


SCHEDULE III

List of persons subject to lock-up

 

Directors

Adelmo E. Archuleta
Robert G. Armstrong
Julie A. Dobson
Manuel T. Pacheco
Robert M. Price
Bonnie S. Reitz
Jeffry E. Sterba
Joan B. Woodard

Executive officers

Alice A. Cobb
John R. Loyack
Patrick T. Ortiz
Eddie Padilla, Jr.
William J. Real
Hugh W. Smith
Thomas G. Sategna

--------------------------------------------------------------------------------


Exhibit A

March 23, 2005

Banc of America Securities LLC
9 West 57th Street
New York, New York 10019

J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10017

Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036

as Representatives of the Underwriters
named in the below-referenced Equity Units
Underwriting Agreement

Banc of America Securities LLC
9 West 57th Street
New York, New York 10019

Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036

Wachovia Capital Markets, LLC
One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288-8905

as Representatives of the Underwriters
named in the below-referenced Equity
Underwriting Agreement

Re:      Proposed Public Offerings by PNM Resources, Inc.

Ladies and Gentlemen:

The undersigned, a stockholder of PNM Resources, Inc., a New Mexico corporation
(the "Company"), understands that (i) Banc of America Securities LLC, J.P.
Morgan Securities Inc. and Morgan Stanley & Co. Incorporated, as Representatives
(the "Equity Units Representatives"), propose to enter into an Underwriting
Agreement (the "Equity Units Underwriting Agreement") with the Company in
connection with the Company's public offering of the Company's equity units, and
(ii) Banc of America Securities LLC, Morgan Stanley & Co. Incorporated and

--------------------------------------------------------------------------------


Wachovia Capital Markets, LLC, as Representatives (together with the Equity
Units Representatives, the "Representatives"), propose to enter into an
Underwriting Agreement (the "Equity Underwriting Agreement" and, together with
the Equity Units Underwriting Agreement, the "Underwriting Agreements" and each,
an "Underwriting Agreement") with the Company, in connection with the Company's
public offering of shares of the Company's common stock, no par value (the
"Common Stock").  In recognition of the benefit that such offerings will confer
upon the undersigned as a stockholder and an officer and/or director of the
Company subject to the reporting requirements of Section 16 of the Securities
Exchange Act of 1934, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the undersigned agrees with
each underwriter named in the Underwriting Agreements that, during a period of
90 days from the date of each Underwriting Agreement, the undersigned will not,
without the prior written consent of the Representatives, directly or
indirectly, (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, or otherwise dispose of or transfer any shares
of Common Stock or any securities convertible into or exchangeable or
exercisable for Common Stock, whether now owned or hereafter acquired by the
undersigned or with respect to which the undersigned has or hereafter acquires
the power of disposition, or file any registration statement under the
Securities Act of 1933, as amended, with respect to any of the foregoing or (ii)
enter into any swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of the Common Stock, whether any such swap or transaction is to be settled by
delivery of Common Stock or other securities, in cash or otherwise.

Very truly yours,

Signature:                                                

Print Name:                                             

                                                                                   
                                     Title:
                                                       